         Case 1:00-cv-00121-LAP Document 41 Filed 03/26/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

H.M.S. HUSSAR, INC.,

                      Plaintiff,
                                               No. 00-CV-121 (LAP)
-against-
                                                       ORDER
THE UNIDENTIFIED, WRECKED, AND
ABANDONED SAILING VESSEL,

                      Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     On January 22, 2021, the Court ordered counsel to provide

an update regarding the status of the case by February 22.               (See

dkt. no. 40.)     Nothing was ever filed.       Accordingly, counsel

shall confer and inform the Court by letter no later than April

2, 2021 of the status of the action.         Failure to do so may

result in the dismissal of the case, without prejudice, for

failure to prosecute.

SO ORDERED.

Dated:       March 26, 2021
             New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
